

114 HR 5910 IH: Improving Economic Sanctions Act of 2016
U.S. House of Representatives
2016-07-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I114th CONGRESS2d SessionH. R. 5910IN THE HOUSE OF REPRESENTATIVESJuly 14, 2016Mr. Young of Indiana (for himself, Mr. Kinzinger of Illinois, and Mr. Heck of Nevada) introduced the following bill; which was referred to the Committee on Foreign AffairsA BILLTo amend title 31, United States Code, to establish within the Department of the Treasury an
			 Economic Sanctions Strategy, Coordination, and Planning Group, and for
			 other purposes.
	
 1.Short TitleThis Act may be cited as the Improving Economic Sanctions Act of 2016. 2.Establishment of an Economic Sanctions Strategy, Coordination, and Planning Group (a)In GeneralSubchapter I of chapter 3 of subtitle I of title 31, United States Code, is amended by adding at the end the following new section:
				
					316.Economic Sanctions Strategy, Coordination, and Planning Group
 (a)EstablishmentThere is established within the Department of the Treasury an Economic Sanctions Strategy, Coordination, and Planning Group (in this section referred to as the Group), which shall—
 (1)be within the Office of Terrorism and Financial Intelligence; and (2)report directly to the Secretary of the Treasury.
 (b)MembershipThe members of the Group shall include— (1)the Undersecretary of the Treasury for Terrorism and Financial Crimes, who shall serve as chairperson of the Group; and
 (2)a senior level representative (selected by the Undersecretary for Terrorism and Financial Crimes) from each of the following offices and bureau of the Department of the Treasury:
 (A)The Office of International Affairs. (B)The Office of Economic Policy.
 (C)The Office of Legislative Affairs. (D)The Office of Foreign Assets Control.
 (E)The Office of Intelligence and Analysis. (F)The Office of Terrorist Financing.
 (G)The Financial Crimes Enforcement Network. (c)Functions (1)Contingency Planning (A)In GeneralThe Group shall conduct contingency planning to enable the Office of Foreign Assets Control to rapidly impose, monitor, and enforce an economic sanctions program against a foreign country or entity pursuant to the authority of the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.) or any other provision of law.
 (B)ConsiderationsThe contingency planning required under subparagraph (A) shall be based on and guided by the following considerations:
 (i)The estimated vulnerability of the foreign country or entity to economic sanctions. (ii)Whether certain types of economic sanctions will be more effective against the economy of the foreign country or entity.
 (iii)Whether economic sanctions can be imposed against the foreign country or entity with limited costs to the economy of the United States.
 (iv)Whether economic sanctions will be more effective if imposed unilaterally by the United States or in conjunction with other foreign countries and international entities.
 (v)The manner in which economic sanctions will be lifted. (2)Strategy to Improve United States Economic Sanctions PolicyThe Group shall—
 (A)review each economic sanctions program administered by the Office of Foreign Assets Control to identify—
 (i)specific problems with each economic sanctions program; and (ii)general problems with United States economic sanctions policy; and
 (B)create a strategy to improve each economic sanctions program administered by the Office of Foreign Assets Control and United States economic sanctions policy.
 (3)Interagency CoordinationThe Undersecretary for Terrorism and Financial Crimes shall— (A)coordinate the development of United States economic sanctions policy with the Department of State, Department of Defense, Department of Justice, Department of Commerce, National Security Council, Office of the Director of National Intelligence, and any other executive agency as the President may designate; and
 (B)ensure that information related to United States economic sanctions policy is shared equally between the departments and entities described in subparagraph (A).
 (d)MeetingsThe Group may not meet less than once per month. (e)Support StaffThe Undersecretary for Terrorism and Financial Crimes or the Secretary of the Treasury may assign on a non-reimbursable basis any personnel of the Department of the Treasury to the Group to assist the Group in carrying out the functions under subsection (c).
 (f)ConsultationsIn carrying out the functions under subsection (c), the Group may consult with policy experts from academia, research organizations, the private sector, and other relevant organizations and institutions.
						(g)Annual Reports to Congress
 (1)In GeneralNot later than July 1, 2017, and annually thereafter, the Group shall submit to the Committees on Foreign Affairs and Ways and Means of the House of Representatives, the Committees on Foreign Relations and Banking, Housing, and Urban Affairs of the Senate, the Permanent Select Committee on Intelligence of the House of Representatives, and the Select Committee on Intelligence of the Senate a report which—
 (A)shall include— (i)an overview of the contingency planning described in subsection (c)(1);
 (ii)an annex of the problems identified pursuant to subsection (c)(2)(A); (iii)the strategy created under subsection (c)(2)(B);
 (iv)an overview of the interagency coordination described in subsection (c)(3); (v)an annex of the policy experts with whom the Group consulted under subsection (f); and
 (vi)a comprehensive sanctions impact assessment; and (B)may include a classified index and closed briefings for the Permanent Select Committee on Intelligence of the House of Representatives and the Select Committee on Intelligence of the Senate.
 (2)Components of Comprehensive Sanctions Impact AssessmentThe comprehensive sanctions impact assessment required under paragraph (1)(A)(vi)— (A)may be completed using a variety of social scientific research methods, including quantitative research methods, qualitative research methods, econometrics, and formal modeling; and
 (B)shall include— (i)an assessment of each economic sanctions program administered by the Office of Foreign Assets Control, including the impact of the sanctions on the economy of the foreign country or entity, the impact of the sanctions on the economy of the United States, and, if applicable, the behavioral changes of the foreign country or entity in response to the sanctions; and
 (ii)an annex of the social scientific research methods that were used to complete each assessment under clause (i).
 (3)Public AvailabilityEach report submitted under this subsection, excluding classified information, shall be made publicly available on the website of the Department of the Treasury and may be amended as an economic sanctions program is lifted or modified.
 (h)DefinitionsIn this section: (1)Executive AgencyThe term executive agency has the meaning given the term in section 105 of title 5, United States Code.
 (2)United States Economic Sanctions PolicyThe term United States economic sanctions policy means the measures by which the Department of the Treasury develops, implements, monitors, enforces, and lifts sanctions against a foreign country or entity pursuant to the authority of the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.) or any other provision of law.
							.
 (b)Conforming AmendmentSection 312(a)(6) of such title is amended by adding at the end the following new subparagraph:  (G)The Economic Sanctions Strategy, Coordination, and Planning Group, which shall report directly to the Secretary of the Treasury..
 (c)Clerical AmendmentThe table of sections at the beginning of chapter 3 of such title is amended by inserting after the item relating to section 315 the following new item:
				
					
						316. Economic Sanctions Strategy, Coordination, and Planning Group..
			